Citation Nr: 0836143	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  00-20 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  This case was remanded by the Board in 
May 2005 and May 2007 for additional development.


FINDING OF FACT

The veteran's medically linked post-traumatic stress disorder 
(PTSD) stressor has not been corroborated by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Subsequent to initial adjudication, a letter 
dated in November 2001 satisfied the duty to notify 
provisions.  Additional letters were also provided to the 
veteran in May 2005 and January 2007, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 


medical records, service personnel records, and VA medical 
treatment records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.

The veteran has repeatedly stated that he was treated at a 
military hospital in early 1974 following a suicide attempt.  
The record shows that multiple attempts have been made by VA 
and the veteran to obtain all records relating to this 
hospitalization.  This includes requests for records made by 
VA in June 2001 and June 2007.  No records were located in 
either request.  It is apparent from the record that any such 
records which do exist are not obtainable and any further 
efforts to locate them would be futile.  In cases where the 
veteran's service medical records are not obtainable, there 
is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 


38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of DSM-IV.  38 
C.F.R. § 4.125.  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible 


supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f).

The veteran's service medical records show that he complained 
of tiredness in July 1972, for which advice was given on 
sleeping habits.  An August 1973 medical report stated that 
the veteran had "lapses where he becomes frozen [and] has to 
be shaken to wake up. . . . Denies trying to be discharged 
from service."  The impression was questionable petit mal 
seizure and questionable narcolepsy.  An October 1973 medical 
report stated that a personality trait test was requested by 
the psychiatry department at the veteran's military base to 
rule out a cognitive behavioral disorder.  On examination, 
the veteran denied psychiatric problems, except in regard to 
not passing a test and subsequent pressure from his 
supervisors.  The impression was no psychiatric diagnosis.  A 
subsequent note dated later that month stated that the 
veteran was scheduled for a psychiatric evaluation for 
administrative purposes.  A January 1974 note stated that the 
evaluation was cancelled.

On a January 1974 separation report of medical examination, 
the veteran reported experiencing frequent trouble sleeping 
and periods of unconsciousness, but denied all psychiatric 
symptoms.  The examiner noted that the veteran's sleep 
problems referred to "working shift work" and that he was 
seen by a physician in October 1973 for the unconsciousness 
but was not diagnosed and was advised to see a psychiatrist.

The veteran's service personnel records show that for the 
period from April 1972 to April 1973, the veteran received 
performance scores on a scale from 0 to 9 at a level of 8 in 
10 categories, 7 in 3 categories, and 6 in 1 category.


In a September 17, 1973 statement, an officer stated that the 
veteran was interviewed about his absence from his duty post 
on September 14, 1973.  The report stated that the veteran 
was discovered missing and could not be located.  The officer 
stated that "[w]hen I asked [the veteran] what happened on 
Friday, his excuse was that he just got fed up with little 
things in the barracks not working properly and he just 
left."  The veteran subsequently received a suspended 
Article 15 punishment for this action.

A September 20, 1973 letter of reprimand stated that the 
veteran was reprimanded for driving a vehicle which he was 
not authorized to use.

In a December 19, 1973 statement, a sergeant stated that the 
veteran's living quarters were in "complete disorder" on 
December 7, 1973, December 14, 1973, and December 18, 1973.  
The veteran had been repeatedly advised to clean his room and 
failed to do so.

On December 13, 1973 the veteran submitted a request for 12 
days of leave effective December 24, 1973.  On December 20, 
1973 the request was disapproved because the veteran was 
"pending Article 15 action under [the Uniform Code of 
Military Justice]."

A December 26, 1973 duty status report stated that the 
veteran failed to report for duty and that investigation 
revealed that he signed out on unauthorized leave on December 
21, 1973.  A statement by an officer dated the same day 
stated that on December 18, 1973 the veteran was informed 
that his leave request would not be approved due to a 
disciplinary action being filed against him.  The officer 
stated that on December 21, 1973 the veteran signed out on 
leave using a false leave authorization number which had been 
assigned to a different person.

A January 7, 1974 duty status report stated that the veteran 
voluntarily signed into his unit and was no longer absent 
without leave (AWOL).

A January 16, 1974 report stated that the veteran received 
disciplinary punishment of reduction in grade.  The veteran 
did not appeal the punishment.


In a January 22, 1974 statement, an officer stated that over 
the previous 8 months the veteran

failed to progress in any area of 
responsibility required of an airman in 
the United States Air Force.

[The veteran] lacks the desire or ability 
to adapt to military life. . . . He has 
not used his time toward self-improvement 
and has stated openly his dislike for 
military rules and regulations.

[The veteran] has continuously caused 
problems in the work area and in keeping 
his quarters in inspection order.

I feel separation from the service would 
be beneficial to both this individual and 
the United States Air Force.

In a January 22, 1974 statement, a sergeant stated that he 
"had constant problems with [the veteran] not maintaining 
his quarters in accordance with [regulations].  He lacks a 
desire to adapt to military life.  He is an immature 
individual with no concern for anything but his personal 
gain.  I feel he should be released from the United States 
Air Force."

In a January 22, 1974 statement, the veteran's supervisor 
stated that the veteran's

work on assigned aircraft . . . meets 
required standards, but his overall 
performance is unsatisfactory.  He seems 
to have the ability to learn easily but 
often refused the advice and suggestions 
of others to improve his performance.  
His bearing and behavior both on and off 
duty, is below acceptable standards.  He 
refuses to maintain his uniform in proper 
repair and must 


constantly be reminded of his personal 
appearance.  His room in the squadron 
dormitory does not meet minimum required 
standards of cleanliness.  He has 
received numerous counselings in these 
areas, but shows no improvement.

In a January 22, 1974 statement, another sergeant stated that 
"[r]epeated counselings have failed to produce improved 
performance from [the veteran].  He definitely does possess a 
negative attitude towards his job and his responsibilities as 
an airman.  I feel that his immediate discharge would be of 
great benefit to the Air Force."

In a February 20, 1974 evaluation, an officer stated that the 
veteran

has demonstrated a totally negative 
attitude toward his job and toward 
compliance with military standards.  His 
apathy and disregard for authority 
resulted in a letter of reprimand on 20 
September 1973, suspended punishment 
under Article 15 on 26 September 1973, 
vacation of suspension of Article 15 
punishment on 21 December 1973, and an 
Article 15 on 15 January 1974.

[The veteran] openly dislikes military 
life and expressed a strong desire to be 
released from active duty.  He feels that 
barracks life is unbearable because of a 
complete lack of anything to do and the 
fact that his quarters are inspected on a 
weekly basis by a female officer.  He 
does not deny that he committed any of 
the acts for which he has been punished.  
He attributes his failure to pass end of 
course examinations to a belief that 
repeated failures would result in his 
transfer or reassignment to a different 
career field.

The officer recommended that the veteran be discharged from 
military service.  The veteran was subsequently discharged 
under honorable conditions.

After separation from military service, a December 1978 VA 
hospital discharge report stated that on December 11, 1978 
the veteran overdosed on prescription medication.  The 
veteran stated that the reason for the overdose was his 
daughter's sudden death.  The report noted that

a series of traumatic events happened in 
the last few years in the [veteran's] 
life, these included an uncle dead [sic] 
to whom he is close, and the death of his 
wife's daughter from her previous 
marriage and the death of a patient 
roughly two months back at his place of 
work where he was [a Licensed Practical 
Nurse (LPN)] a few weeks back and 
according to history the [veteran] lost 
his LPN job and was not allowed further 
studies in the college to become a 
[Registered Nurse]. . . . There were no 
active medical problems and no previous 
psychiatric consultations for 
hospitalizations according to this 
history.

The diagnosis was situational reaction.

In a June 1999 stressor statement, the veteran wrote

[a]bout 3 month[s] before my separation 
(though at this time I was planning on 
being a lifer) I took leave to be home on 
my 19th birthday, Jan[uary] [redacted][, 19]74.  
My leave was set to start on Monday, but 
I scheduled my flight from [Florida] to 
[New York] for Friday after my work shift 
was over about 6 pm.  I was not set-up 
for the weekend flight crew.

I took off for home.  By the time I got 
there the base had called I was AWOL.

My grandfather talked to the base 
commander and then to me.  It seem[s] 
that [a sergeant] who had weekend duty 
got in a[n] accident and [the soldier on 
duty] moved me up to weekend duty knowing 
that I signed off base at 6 pm.  Grandpa 
said not to worry just to stay home, 
enjoy my leave, and face what would 
happen once I got back.  When I got back 
to base I got a[n] Article 15 and busted 
down to E-2.

Some time in Feb[ruary 19]74 I got in a 
fight with [a soldier] on the flight 
line.  I got another Article 15 and 
busted to E-1.

Now near the end of Feb[ruary 19]74 - I 
was drinking at the enlist[ed]man's club.  
I headed home a[c]ross a park that 
separates the club from the barracks, 
when I [met three soldiers who raped me.]

I grabbed a razor blade, went to the 
showers.  I washed my self off.  Then I 
slit my wrist.

Then I pas[sed] out.

I awoke in the [military hospital] 
strap[p]ed in bed.  The [doctor] told me 
that I have a high blood clotting factor.  
I talked to the [Military Police] and 
signed papers as to what happened.

I talked to [a] therapist, [a] doctor, 
and the base commander. . . .

The service at this time had to[o] many 
people in it so they were [giving 
reduction in force (RIF) discharges to] 
those that wanted out.  I didn't even 
think twice, I signed the RIF papers.

One week later I had my separation 
papers.

A July 1999 VA outpatient mental health report stated that 
the veteran "received some of his military records but there 
wasn't anything about article 15 and the medical admission 
for attempted suicide following the sexual trauma event so 
[he] plans to obtain further information."

An October 1999 VA outpatient mental health report stated 
that the veteran was "still awaiting his military records to 
clarify the sexual assault incident in the military."

A February 2000 VA outpatient mental health report stated 
that there was discussion of the veteran's "sexual concerns 
and need to clarify physiological [versus] psychological 
etiology and relationship of his sexual abuse in the military 
with current problems."

A May 2000 VA outpatient mental health report stated that the 
veteran "[s]till thinks about his military experience an[d] 
questions where things went wrong."  The diagnosis was 
adjustment disorder.

A June 2000 VA outpatient mental health report stated that 
the veteran was "working on obtaining documentation to 
resubmit his . . . claim for sexual trauma in the military."  
The diagnosis was adjustment disorder.

A July 2000 VA outpatient mental health report stated that 
the veteran "hasn't looked at what records he has received 
about his military duty yet but plans to review for his . . . 
case."  The diagnosis was adjustment disorder related to 
military sexual trauma.

A January 2001 VA outpatient mental health report gave a 
diagnosis of depression related to sexual trauma.

A March 2001 VA outpatient mental health report gave a 
diagnosis of depression due to military sexual trauma.

A March 2001 VA outpatient mental health report stated that 
the session dealt with "flashback to sexual trauma in the 
military.  [He] recalls feeling helpless when he heard the 
[sergeant] state there was nothing he could do about their 
threats to repeat the traumatic event because he was 
embarrassed to report the event."  The diagnosis was 
depression, military sexual trauma.

In a transcript of an April 2001 hearing before the Board, 
the veteran stated that the sexual assault occurred on the 
night of his 18th birthday.  The veteran's representative 
specifically emphasized that the assault occurred on the 
veteran's 18th birthday in 1973, not in 1974.

An April 2001 VA outpatient mental health report stated that 
the veteran "has no recall of events after his rape when he 
was 18 [years old] until his discharge from the hospital 
after suicide attempt and unfit for military service 
discharge."  The diagnosis was depression related to 
military sexual trauma.

VA outpatient mental health reports dated in May 2001 and 
June 2001 gave diagnoses of depression, military sexual 
trauma.

An August 2001 VA outpatient mental health report gave a 
diagnosis of PTSD.  The medical evidence of record shows that 
PTSD has been consistently diagnosed since August 2001.

In a January 2003 statement, the veteran reported that the 
sexual assault occurred on his 18th birthday.

In a May 2005 statement, the veteran stated that the sexual 
assault occurred "[o]n my 19th birthday, 1/[redacted]/72.  And the 
assaults continued through Feb[ruary 19]74 when I was 
discharged."

A May 2005 VA outpatient mental health report stated that the 
veteran "enlisted in the military which would provide the 
structure he was accustomed to living in but the rape at 18 
[years old] changed his intention of making the military a 
career."

In a June 2005 statement, the veteran stated that "I never 
reported the assaults; I didn't want any one else to know 
what was happening. . . . The sexual assault first took place 
on my 18[th] birthday.  And went on till my 19[th] birthday 
when I tried to kill myself. . . . For telling [a doctor] I 
was court-martialed and reduced in rank to E-1 and discharged 
from the service."

A September 2005 VA outpatient mental health report stated 
that the veteran discussed how the sexual assault "changed 
him from a productive individual to his attempt to kill 
[him]self."

An April 2006 VA outpatient mental health report stated that 
the veteran had been treated for several years for PTSD 
related to military sexual trauma.  The veteran reported

being raped in the military by 3 
sergeants.  He cut his wrist and was 
subsequently hospitalized, he reports for 
approximately one week, and later 
discharged from military service directly 
after discharge. . . .

He reports being unaware of the [military 
sexual trauma] until approximately 6 
years ago when he watched a sexual 
harassment video when he began his work 
here at the VA.  He states, that 
triggered anxiety, nightmares, [and] 
intrusive thoughts of the trauma.

The veteran reported that the assault occurred on his 18th 
birthday.  The diagnoses were military sexual trauma and 
PTSD.

In a May 2006 VA psychiatry note, the veteran stated that

[h]e and several "NCOs" celebrated his 
birthday with a significant amount of 
alcohol and what initially sounded like 
fun activities which led to an alleged 
sexual assault.  Shortly thereafter, he 
mutilated his forearm.  The military 
eventually released him on a "general" 
discharge which later was upgraded to 
honorable. . . .

He said that he did not have any 
particularly distressing memories or 
other symptoms of the alleged trauma 
until he was faced with layoffs and 
required to "watch a sexual harassment 
video" for government workers.

In a July 2006 VA addiction severity index, the veteran 
reported no sexual abuse in the past month and none prior to 
that.

In an August 2006 VA outpatient mental health report, the 
veteran recalled the assault "in which he was raped by three 
superiors, and how he felt no one cared about him, these 
feelings leading to a suicide attempt by cutting his wrist.  
This resulted in psychiatric hospitalization at [a military] 
hospital in Florida and subsequent discharge."

In a November 2006 VA mental health examination report, the 
veteran reported that

during VA training related to sexual 
harassment in 1992, he realized that he 
was anxious.  After that, he suffered 
from nightmares and became more anxious 
and despondent.  He sought treatment and 
then during the course of treatment, he 
realized that he was in an airman 


club to celebrate his 19th birthday.  He 
was drinking there.  After he left the 
club, he had to walk through a field 
[where] three military men came and told 
him that they had a birthday present for 
him. . . . They abused him anally and 
also forced him to play with their 
privates.  After they completed their 
act, they were laughing and threw him in 
a ditch.  He came back to his quarters 
and took a shower.  Actually, he was 
brought to his quarters by [a sergeant].  
During taking his shower, he became very 
upset and slashed his arm.  He was taken 
to the hospital but the doctor said that 
just by slashing his arm he could not 
commit suicide and he was safe.  The 
following day he was seen by [an officer] 
who took a history.  Shortly after, he 
was given an alterative to use [a RIF] 
which he took it and he was discharged 
from the military under general 
conditions which was later on promoted to 
an honorable discharge.

After mental status examination, the diagnosis was PTSD due 
to military sexual abuse.  An addendum to the November 2006 
VA mental health examination stated that the veteran's claims 
file had been reviewed.

In an August 2008 statement, the veteran reported that his 
early discharge was processed while he was in the hospital 
recovering from his suicide attempt.

In this case, the appellant did not engage in combat, nor has 
he so alleged.  Rather, he contends that he was sexually 
assaulted while on active duty and that he now has PTSD as a 
direct result.  Notably, however, there is no credible 
corroborating evidence supporting the claimed in-service 
assault.  The veteran has not obtained any statements from 
individuals who knew him at the time of the alleged incident 
or who could otherwise provide some kind of verification of 
his claims.  The service personnel records are negative for 
any attempted suicide while in service, and the 


veteran's service medical records are negative for any 
hospitalization or treatment for a suicide attempt while in 
service.  

The evidence includes the veteran's own statements in the 
form of letters to VA, testimony at a hearing before the RO, 
and reports of his statements in numerous VA medical reports.  
While the latter were written by various medical 
professionals, they were based entirely upon the veteran's 
reported history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such, none of the post-service evidence 
of record corroborates the veteran's claimed stressor.

Moreover, his statements and testimony as to being sexually 
assaulted in service lack credibility.  In addition to the 
numerous date discrepancies noted above, the veteran has made 
numerous statements that are entirely inconsistent with the 
evidence regarding his deficient behavior and his subsequent 
discharge.  First, the veteran has stated that he was unaware 
that he was considered AWOL when he went to New York because 
a soldier changed his duty roster after he had already left.  
In contrast, the veteran's service medical records show that 
his leave request was denied the day before he left 
specifically because the veteran was pending Article 15 
punishment.  Furthermore, the veteran's service personnel 
records show that the veteran was informed of this leave 
denial prior to his departure and actively falsified his 
leave authorization the next day.  Second, the veteran has 
stated that his Article 15 punishments occurred after, and as 
a consequence of, his suicide attempt.  In contrast, the 
veteran's service personnel records show that the veteran 
received 


his first Article 15 punishment in September 1973 for being 
absent from his duty post.  His second Article 15 punishment 
was given in January 1974, several days before his 19th 
birthday, for his period of AWOL leave in New York.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Accordingly, the veteran's lay testimony regarding 
the claimed stressor cannot, standing alone, be accepted as 
conclusive evidence as to the actual existence of the claimed 
stressor.  

The veteran's service personnel records indicate that the 
veteran experienced behavior changes during military service.  
Specifically, the veteran's performance scores from April 
1972 to April 1973 were acceptable.  However, beginning in 
September 1973, the service personnel records show numerous 
deficiencies in behavior which eventually culminated in 2 
separate Article 15 actions and discharge from military 
service.  

As noted above, the veteran has made numerous conflicting 
statements about when the alleged stressor occurred.  In the 
June 1999 stressor statement, the veteran reported that he 
was sexually assaulted on his 19th birthday and specifically 
dated it January [redacted], 1974.  The veteran also mentioned that 
the sexual assault occurred about 3 months before his 
separation from military service and just after he returned 
from a trip to New York for which he went AWOL.  In the April 
2001 RO hearing, the veteran stated that the alleged stressor 
occurred on his 18th birthday in 1973, not in 1974.  In an 
April 2001 VA outpatient mental health report, he reported 
that the alleged stressor occurred when he was 18 years old 
and that he could not remember any events from that time 
until he was discharged.  In a January 2003 statement, the 
veteran reported that the stressor occurred on his 18th 
birthday.  In a May 2005 statement, he stated that the 
alleged stressor occurred on his 19th birthday, but listed 
the date as January [redacted], 1972, which corresponds to the 
veteran's 17th birthday and is several months prior to his 
entry into military service.  In a May 2005 VA 


outpatient mental health report, the veteran stated that the 
sexual assault occurred when he was 18 years old.  In a June 
2005 statement, the veteran reported that the sexual assault 
occurred on his 18th birthday and that the sexual assaults 
continued for the next year until his 19th birthday, when he 
tried to commit suicide.  In an April 2006 VA outpatient 
mental health report, the veteran stated that the alleged 
stressor occurred on his 18th birthday.  In a May 2006 VA 
psychiatry note, the veteran stated that the alleged stressor 
occurred on his birthday.  In a November 2006 VA mental 
health examination report, the veteran reported that the 
alleged stressor occurred on his 19th birthday.  In an August 
2008 statement, he stated that he was discharged shortly 
after a suicide attempt.

The veteran's statements thus vary on the actual date of the 
alleged stressor.  The veteran has consistently and 
repeatedly stated that the alleged stressor occurred on his 
actual birthday.  The veteran was born on January [redacted], 1955.  
Accordingly, there are only two possible dates for the sexual 
assault, as the veteran only had two birthdays during his 
period of military service.  The first was his 18th birthday 
on January [redacted], 1973 and the second was his 19th birthday on 
January [redacted], 1974.

The veteran's most detailed stressor statement in June 1999 
gave very specific information that placed the stressor only 
a few months before his separation from military service and 
just after he returned from a trip to New York for which he 
went AWOL.  The veteran's service personnel records show that 
he was discharged in March 1974, only a few months after his 
19th birthday in January 1974.  They also show that he went 
AWOL to visit New York from December 21, 1973 to January 7, 
1974.  

The veteran has specifically and repeatedly stated that he 
attempted to commit suicide immediately after the sexual 
assault.  He has also specifically and repeatedly stated that 
he was discharged immediately after the suicide attempt.  In 
statements made in May 2005 and June 2005, the veteran stated 
that the sexual assault was not a single incident and in fact 
occurred multiple times, first happening on his 18th birthday 
and then continuing until his 19th birthday.  These 
statements are inconsistent with the rest of the evidence of 
record.  With the exception of these two 


statements, the veteran has always claimed that the sexual 
assault was a single incident, not multiple incidents.  Most 
significantly, this includes every single medical record of 
record, which includes multiple years of psychological 
counseling and numerous descriptions of the stressor in a 
medical setting.  As the veteran has never mentioned to any 
medical professional that the stressor was a set of repeated 
incidents, the Board finds that the veteran's May 2005 and 
June 2005 statements are also not credible.

Finally, the veteran stated in April 2001 that he did not 
remember anything from the time between the sexual assault 
and his discharge.  However, the veteran had earlier given 
very specific details regarding his confirmed AWOL trip to 
New York in December 1973 and January 1974, which was between 
his 18th birthday and his discharge from military service, 
but before his 19th birthday and discharge from military 
service.

As such, the preponderance of the evidence shows that the 
veteran's statements about the alleged stressor are not 
credible.  Accordingly, any behavioral changes indicated by 
the veteran's service personnel records cannot be shown to 
have post-dated the occurrence of an alleged stressor, and 
thus the behavior change cannot be considered credible 
corroborating evidence of the veteran's claimed stressor.  
Thus, the veteran's service personnel records do not 
corroborate his claimed stressor.  

Although a VA physician has diagnosed the veteran with PTSD, 
the basis for that diagnosis is not shown to rely on an 
independently verified history of any in-service stressor.  
The Board may not grant service connection for PTSD in cases 
such as this without independent supporting evidence of the 
occurrence of the claimed stressor, and without evidence of a 
verified stressor being the basis for the diagnosis.  In 
summary, while the medical evidence of record shows that the 
veteran has a current diagnosis of PTSD for VA purposes and 
that this diagnosis has been medically linked to a stressor 
which the veteran claims occurred during military service, 
the stressor has not been corroborated by credible supporting 
evidence.  As such, service connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show credible supporting evidence that the 
claimed in-service stressor occurred, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


